MEMORANDUM **
Darrell D. Foley appeals pro se from the district court’s order denying his motion for reconsideration of the district court’s judgment in favor of Foley’s former wife in her diversity action alleging defamation and other Arizona state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Laurino v. Syringa Gen. Hosp., 279 F.3d 750, 753 (9th Cir.2002), and we affirm.
*696The district court did not abuse its discretion in denying Foley’s motion for relief from default judgment because his motion did not set forth any basis for relief cognizable under Fed.R.Civ.P. 60(b). See Fed. R.Civ.P. 55(c) (“For good cause shown the court may set aside an entry of default and, if a judgment by default has been entered, may likewise set it aside in accordance with Rule 60(b).”). In addition, relief from default judgment is not appropriate where the defendant’s culpable conduct led to the default. See American Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1108 (9th Cir.2000). Here, the district court acted within its discretion when it entered default judgment on the issue of liability as a sanction for Foley’s repeated failure to comply with his discovery obligations because that failure “interfere[d] with the rightful decision of the case.” Estrada v. Speno & Cohen, 244 F.3d 1050, 1059 (9th Cir.2001) (citation omitted).
Foley’s remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.